DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33, 34, 37, 40-42, 44-48, 50, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogg (U.S. Pat. No. 2,720,478).
Regarding claim 33, Hogg discloses a method of producing a veneered element with a protective layer (col. 4, ll. 21-28; col. 7, ll. 1-16), the method comprising:
providing a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (col. 4, ll. 21-35), 
applying a wood veneer layer on the sub-layer (col. 4, ll. 21-35),
applying a protective layer comprising a thermoplastic material and wear resistant particles on the wood veneer layer (col. 4, ll. 21-28; col. 7, ll
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
Regarding claim 34 and 48, Hogg discloses wherein the thermoplastic material comprises polyvinyl chloride (PVC), polyester, polypropylene (PP), polyethylene (PE), polystyrene (PS), polyurethane (PU), polyethylene terephthalate (PET), polyacrylate, methacrylate, polycarbonate, polyvinyl butyral, polybutylene terephthalate, or a combination thereof (col. 9, ll. 64-68).
Regarding claim 37, Hogg discloses wherein the sub-layer further comprises pigments (col. 7, l. 10).
Regarding claim 40, Hogg discloses controlling a design of the wood veneer layer by controlling permeation of the sub-layer through the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 41, Hogg discloses wherein controlling permeation of the sub- layer through the wood veneer layer comprises controlling a fluid pressure of the sub-layer (col. 4, ll. 39-44).
Regarding claim 42, Hogg discloses wherein controlling the fluid pressure of the sub-layer when applying pressure includes adjusting the pressure applied to the wood veneer layer and/or the substrate (col. 4, ll. 39-44). 
Regarding claim 44, Hogg discloses wherein said at least a portion of the sub-layer permeates through pores of the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 45, Hogg discloses wherein said at least a portion of the sub-layer permeates through cracks and/or holes of the wood veneer layer (col. 10, ll
Regarding claim 46, Hogg discloses wherein the binder is a thermosetting binder or a thermoplastic binder (urea formaldehyde is by definition a thermosetting adhesive, col. 7, ll. 1-2 and 32). 
Regarding claim 47, Hogg discloses a  veneered element, comprising 
a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
a sub-layer arranged on the substrate (col. 4, ll. 21-35) and 
a wood veneer layer arranged on the sub-layer (col. 4, ll. 21-35), 
a protective layer comprising a thermoplastic material and wear resistant particles arranged on the wood veneer layer (col. 4, ll. 21-28; col. 7, ll. 1-16), and 
wherein at least a portion of the sub-layer is permeated through the wood veneer layer such that at least a portion of the sub-layer is visible at the surface of the wood veneer layer facing away from the substrate (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
Regarding claim 50, Hogg discloses wherein said at least a portion of the sub-layer is permeated through pores of the wood veneer layer (col. 4, ll. 39-44).
Regarding claim 52, Hogg discloses a method of producing a veneered element with a protective layer (col. 4, ll. 21-28; col. 7, ll. 1-16), comprising 
providing a substrate (col. 4, ll. 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (col. 4, ll. 21-35),
applying a wood veneer layer on the sub-layer (col. 4, ll. 21-35), 
applying a protective layer on the wood veneer layer (col. 4, ll. 21-28; col. 7, ll
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
Regarding new claim 53, Hogg discloses wherein a portion of the sub-layer partially permeates through the wood veneer (col. 4, ll. 29-35 and 39-44; col. 4, ll. 63-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 36, 38, 39, 43, 49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view of Pervan et al. (US 2010/0300030).
Regarding claims 35 and 49, as applied to claims 33 and 47 above, Hogg shows the claimed method, but does not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ([0278]).
Regarding claim 36, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer. However, Pervan teaches wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer (melamine in powder form, [0108], [0161], [0186]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic material in order to increase moisture and impact resistance of the boards, thereby extending the usable life of the veneered element as desired by Pervan ([0160], [0278]). Furthermore, it would have been obvious to apply the protective layer as a powder because Pervan shows this to be an effective and desired application method ([0108], [0161], [0186]).
Regarding claim 38, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a wood-based board. However, Pervan teaches wherein the substrate is a wood-based board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a wood-based substrate board as one of many materials that may be used as desired in Pervan ([0051]).
Regarding claim 39, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a thermoplastic board. However, Pervan teaches wherein the substrate is a thermoplastic board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic substrate board as one of many materials that may be used as desired in Pervan ([0057]).
Regarding claim 43, as applied to claim 33 above, Hogg shows the claimed method, but does not teach wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer. However, Pervan teaches wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer (generation of gas constitutes an adjustment to the gas pressure [0272]). The references as combined as analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with chemical and/or physical blowing agents in the sub-layer in order to decrease the density and/or to increase the thickness of the board after pressing to make decorative effects as desired by Pervan ([0272]).
Regarding claim 51, as applied to claim 47 above, Hogg shows the claimed method (and notwithstanding that Hogg teaches embossed designs (col. 2, ll. 61-64)), but does not expressly teach wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion. Pervan teaches wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion (The embossing process supports penetration of the resin material into the veneer, thereby creating a thinner, more compressed sub-layer as compared with a non-embossed surface portion, [0275]-[0277]). The references are analogous in the field of veneered panel. Therefore, one of ordinary skill in the art would have appreciated that embossed portions of Hogg would be more compressed than non-embossed portions of a veneer panel as evidenced by Pervan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33, 47, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,286,633 to Lundblad (hereinafter “Lundblad ‘633”) in view of U.S. Pat. No. 2,720,478 to Hogg (hereinafter “Hogg ‘478”).
Claim 6 of Lundblad ‘633 depends from claim 1. Claim 1 of Lundblad ‘633 recites a method of producing a veneered element (line 1), the method comprising providing a substrate (line 3), applying a sub-layer on a surface of the substrate (line 4), applying a veneer layer on the sub-layer (line 5), applying a protective layer comprising a thermoplastic material on the veneer layer (lines 6-7), and applying pressure to the veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the veneer layer (lines 8-10). Dependent claim 6 of Lundblad ‘633 recites wherein the protective layer further comprises wear resistant particles (lines 1-2). Claim 6 of Lundblad ‘633 lacks the veneer layer being made of wood. Hogg ‘478 teaches a wood veneer layer (col. 4, ll. 21-35). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneer layer recited in claim 6 (via claim 1) of Lundblad ‘633 made of wood as a suitable veneer material as desired by Hogg ‘478 (col. 1, ll. 15-20).

Response to Arguments
The rejection of claim 43 under 35 U.S.C. § 112(b) is withdrawn in view of Applicant’s amendment to the claim.
Applicant's arguments filed December 3, 2020, have been fully considered but they are not persuasive. Applicant first argues that Hogg relates to a process wherein the protective layer is sanded off from the veneered elements, and therefore fails to disclose Applicant’s claimed invention. However, that the protective layer of Hogg is subsequently removed is not material to Hogg’s disclosure of “applying a protective layer” (see e.g., Applicant’s claim 33, line 6), which therefore meets this claimed limitation. No limitation is presented in the claims that precludes subsequent removal of the protective layer.
Second, Applicant next argues that one of ordinary skill in the art would have no reason to combine the teachings of Hogg and Pervan to arrive at the amended claim set. In short, Applicant’s position is that, given Hogg teaches subsequent removal the protective layer and Pervan teaches that having protective layers on veneered elements can provide improved properties, the two references are incompatible as the teaching of one reference precludes the use of the other. This interpretation of the references, however, is incorrect based on column 5, lines 4-9 of Hogg, which state:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such, the references as combined are compatible and do not support a teaching away because Hogg contemplates veneered panels with protective layers used in, for example, furniture production without subsequent sanding. 

Examiner also notes that, as previously discussed with respect to claims 35 and 49 above, the references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ([0278]). As such, one of ordinary skill in the art would be motivated to increase wear resistance of a veneered element because, for example, a floorboard is subjected to foot-traffic, and the incorporation of a secondary reference from the same field of producing wood veneered elements is not unreasonable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        April 10, 2021